         Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                         :
ARCH INSURANCE COMPANY
                                         :

         v.                              :    Civil Action No. DKC 19-1167

                                         :
COSTELLO CONSTRUCTION OF
MARYLAND, INC., et al.                   :

                                 MEMORANDUM OPINION

         Presently pending and ready for resolution in this action for

breach of contract and negligence is the motion for leave to file

amended       complaint     by   Plaintiff   Arch   Insurance     Company   (“Arch

Insurance”).       (ECF No. 61).      The issues have been briefed, and the

court now rules, no hearing being deemed necessary.                   Local Rule

105.6.        For the following reasons, the motion for leave to amend

will be granted in part and denied in part.

I.       Background

         Plaintiff Arch Insurance is a licensed insurer incorporated

in the State of Missouri with its principal place of business in

Jersey City, New Jersey.            It is both a subrogee and assignee of

It’s My Amphitheater, Inc (“IMA”).             IMA is a Maryland Corporation

with its principal place of business in Bethesda.                 IMA is a lessee

of   a     property    in    Columbia,   Maryland     that   is    home     to   the

Merriweather Post Pavilion, a multi-building performance art venue
          Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 2 of 10



that includes an amphitheater.              This action arises out of the

collapse of the roof during renovation.

      Arch Insurance filed this suit on April 19, 2019, against

Defendants Costello Construction of Maryland, Inc. (“Costello”),

Maury, Donnelly & Parr, Inc. (“MDP”),1                 Rooflifters USA, LLC,

Rooflifters, LLC (jointly “Rooflifters Defendants”); and Plump

Engineering, Inc.        (ECF No. 1).       At a Fed.R.Civ.P. 16 conference

on May 27, 2020, deadlines were set, including August 3, 2020, for

the joinder of additional parties and amendment of pleadings.               By

May 29, 2020, Plaintiff had served all parties with discovery.              On

May   30,     2019,   Rooflifters   submitted    its    Corporate   Disclosure

Statement as per Local Rule 103.3.           That same day, however, it was

informed by QC Notice that Local Rule 103.3 specifically requests

each entity to identify all its members and their citizenship.              On

May 31 it filed a second Disclosure Statement identifying Mr.

Shiff, a resident of Toronto, Canada, and Mason Harris (“Mr.

Harris”), a resident of Florida, as its members.               (ECF No. 23).

After extension requests by various Defendants were granted, on

July 30, 2020, Rooflifters served answers to discovery on Plaintiff

after the parties finalized negotiations on a confidentiality

provision.       That same day, the court granted a joint motion to




      1MDP is a Maryland Corporation and licensed insurance broker
with its principal place of business in Baltimore, Maryland.
                                        2
           Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 3 of 10



extend the deadline to move to join additional parties and amend

pleading to September 3, 2020.                (ECF No. 55).

       On August 18, 2020, without seeking the leave of court, Arch

Insurance filed an amended complaint adding numerous Defendants.

(ECF No. 59).              The court informed Plaintiff by paperless notice

that unless all parties consented to such a filing it had to file

a motion for leave.               (ECF No. 60).       In response, Arch Insurance

filed a motion for leave to amend on August 20, 2020, (ECF No.

61),       and    the   Rooflifters        Defendants    opposed    this   motion   on

September 2, 2020.               (ECF No. 62).    Arch Insurance did not file a

reply.       Third party and cross-complaints were subsequently filed

by various Defendants.                   On September 23, 2020, attempting to

resolve the inclusion of the newly named defendants, counsel for

Plaintiff requested a conference to referee ongoing discovery.

(ECF No. 65).              Parties were informed by paperless notice on

September 24, 2020 that a new schedule could be discussed once the

motion for leave to amend was resolved.                  (ECF No. 68).

       As        alleged    by    Arch    Insurance     in   the   proposed   Amended

Complaint, IMA hired Costello to renovate its property.                         Brad

Canfield, Vice President (“VP”) of Operations for IMA reached out

to Marty Shiff (“Mr. Shiff”), owner of “Rooflifters,”2 to inquire


       2
       Plaintiff alleges that the “entities acted as a single
enterprise and were all involved, in some manner, with the work
performed in the above matter” and therefore, at times, refers to


                                              3
         Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 4 of 10



if they could work as a sub-contractor on “Phase 4” of the

renovation project.       IMA sent Costello, as the general contractor,

to subcontract with Rooflifters on this work.                    Rooflifters refused

to execute a subcontract and has still not done so.

     Nonetheless,        the   business       took   on    the    project   and   Arch

Insurance     contends    that,   on   September          29,    2017,   “Rooflifters

Canada” outsourced its design work to “Industrial Roof Raise

Engineering Solutions” doing business as “Roof Raise Engineering

Solutions” and “Samuel Jacob,[3] P.E.”                     Industrial Roof Raise

Engineering Solutions drew up calculations and design for “lifting

protocols” for the project.         “Rooflifters” also retained Plump to

review and stamp the drawings by a Maryland engineer on October

24, 2017.      Before the actual start of Phase 4, IMA and Costello

executed a contract for which Costello purchased and maintained

Builders Risk Insurance.          This policy was later found to exclude

coverage for property under renovation. On January 13, 2018, while

the parties were in the process of “hydraulically raising the

pavilion roof” from its exiting position, heavy winds hit the area.

Due to what Arch Insurance contends are improper calculations and




all these entities collectively as “Rooflifters.” (ECF No. 59,
¶ 14).

     3 In an apparent typo, the proposed amended complaint flips
between “Jacob” and “Jacobs” but the proposed amended complaint
cover page correctly names him the former.


                                          4
          Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 5 of 10



design of the temporary support system in place, the roof collapsed

under the force of the winds.

      Arch Insurance seeks to add (1) Rooflifters Holding Corp, (2)

Rooflifters General Contracting Corp, (3) Rooflifters Equipment,

LLC, (4) “Rooflifters Canada, Inc.”,4 (5) Rooflifters, Inc., (6)

Rooflifters        Acquisition      Corp.,      (7)    Rooflifters     General

Contracting,       Inc.,    (8)    Industrial     Roof   Raise    Engineering

Solutions, and (9) Samuel Jacob (“Mr. Jacob”), P.E., PQS. (ECF No.

61-4, at 3-4).

II.   Standard of Review

      The Federal Rules of Civil Procedure provide that a party may

amend a pleading as a matter of course within 21 days of serving

it.   Fed.R.Civ.P. 15(a)(1).         Once the right to amend as a matter

of course expires, as it has in this case, “a party may amend its

pleading only with the opposing party’s written consent or the

court’s leave.”        Fed.R.Civ.P. 15(a)(2).         “[A]fter the deadlines

provided by a scheduling order have passed, the good cause standard

. . . must be satisfied to justify the leave to amend.”              Ademiluyi,

No. ELH-12-0752 at *4 (quoting Nourison Rug Corp. v. Parvizian,

535 F.3d 295, 298 (4th Cir. 2008)).          Nevertheless, denial of leave

to amend should occur “only when the amendment would be prejudicial



      4Defendants assert that Plaintiff mistakes the name of the
entity which is actually “Rooflifters Canada Limited” as per a
Certificate of Incorporation they include with their opposition.
(ECF No. 62-1, at 3 n.2).
                                        5
      Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 6 of 10



to the opposing party, there has been bad faith on the part of the

moving party, or the amendment would be futile.”                Johnson v.

Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986); see also

Mayfield v. National Ass'n for Stock Car Auto Racing, Inc., 674

F.2d 369, 379 (4th Cir. 2012).     An amendment is futile if it could

not withstand a motion to dismiss.       See Perkins v. U.S., 55 F.3d

910, 917 (4th Cir. 1995).     A complaint against an improper party

would be dismissed for failure to state a claim under Fed.R.Civ.P.

12(b).   CoStar Realty Info., Inc. v. Meissner, 604 F.Supp.2d 757,

767 n.3 (D.Md. 2009).

III. Analysis

     Arch Insurance moves to amend its complaint because, “[t]he

information and documents provided through discovery warrant the

filing of an Amended Complaint naming those additional parties

whose involvement in critical aspects of the project at issue was

not known to Plaintiff when the original Complaint was filed.”

Its good faith in this request is evident, it argues, as it “moved

swiftly to evaluate material provided in order to identify the

previously-unknown    parties     who,   together    with     the   present

defendants, played critical roles in the construction project” at

issue here. The request, it says, comes “within weeks of Plaintiff

obtaining   the   documentation   that   provides   the     basis   for   its

filing.”    (ECF No. 61, at 3).    It argues that this satisfies the

good cause standard and justifies granting its motion to amend.

                                    6
     Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 7 of 10



     As noted, the amendment would add Defendants: (1) Rooflifters

Holding   Corp,    (2)    Rooflifters        General    Contracting       Corp,    (3)

Rooflifters Equipment, LLC, (4) “Rooflifters Canada, Inc.”, (5)

Rooflifters,      Inc.,    (6)     Rooflifters     Acquisition        Corp.,       (7)

Rooflifters General Contracting, Inc., (8) Industrial Roof Raise

Engineering Solutions, and (9) Samuel Jacob (“Mr. Jacob”), P.E.,

PQS. (ECF No. 61-4, at 3-4).            Plaintiff concedes in the proposed

amended   complaint       that    the   exact    role    of    the   newly     named

Rooflifters     entities      remains        unclear,    “[d]ue      to    multiple

misleading, inaccurate, and confusing communications perpetuated

by the Rooflifters.”         (ECF No. 59, ¶ 14).              But, as mentioned,

Plaintiff alleges the “entities acted as a single enterprise.”

(ECF No. 59, ¶ 14).              Plaintiff contends they all “played a

significant role in the occurrence.”             (ECF No. 61, at 4-5).            Arch

Insurance notes in its motion that the discovery deadline is not

until December.     (ECF No. 61-2, at 3).         Therefore, it argues their

addition “will not unfairly prejudice any current parties or any

parties sought to be joined” as “this matter is still in the very

early stages of discovery.”         (ECF No. 61-1, at 4).

     Defendants Costello, MDP, and Plump all consent to this

motion, and only the Rooflifters Defendants object.                  (ECF No. 61-

1, at 2-3);(ECF No. 62).          The Rooflifters Defendants concede that

the facts of the complaint expressly mention three of these

entities:      “Rooflifters        Canada”      Limited,       Industrial         Roof

                                         7
          Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 8 of 10



Engineering Solutions and Mr. Jacob, P.E., “PQS.”6             (Id., at 3 n.1)

(citing ECF No. 59, ¶ 37) (“Rooflifters Canada outsourced the

design work for the Project to Industrial Roof Raise Engineering

Solutions d/b/a Roof Raise Engineering Solutions and Samuel Jacob,

P.E.”).        As such they do not object to their inclusion in the

amended complaint.         They object, however, to the inclusion of six

of the new purported defendants: “[1] Rooflifters Holding Corp.

(in   Florida);      [2]   Rooflifters       General   Contracting    Corp.   (in

Florida); [3] Rooflifters Equipment, LLC (in Florida); . . .                  [4]

Rooflifters,        Inc.    (in   Ontario,       Canada);    [5]     Rooflifters

Acquisition Corp. (in Ontario, Canada); [and] [6] Rooflifters

General Contracting, Inc. (in Ontario, Canada).”              (ECF No. 62, at

2).   Outside of the bald assertion that all the named Rooflifters

entities operated as a single enterprise, Defendants highlight

that there are “no factual allegations regarding alleged actions

by any of the other six (6) new ‘Rooflifters’ entities.”                (Id., at

3).   Instead, a new entry makes what Rooflifters Defendants label

“an all-encompassing conclusory claim that ‘[t]he Rooflifters

entities’ were ‘negligent and careless’ by allegedly performing a

list of allegedly negligent actions.”             (Id.) (quoting ECF No. 59,


      6In an apparent typo, the Rooflifters Defendants twice list
his qualification as “POS.” (ECF No. 62, at 2-3). But a publicly
accessible LinkedIn profile shows a “Samuel P. Jacob. P.Eng., PQS,“
a   “Proprietor    at   Roof    Raise    Engineering    Solutions.”
https://ca.linkedin.com/in/samuel-p-jacob-p-eng-pqs-b962a910
(last visited: October 2, 2020).
                                         8
      Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 9 of 10



¶ 89).   Rooflifters’ opposition rejects the claim, dropped in a

footnote to the proposed amended complaint, that it “refused to

fully answer discovery prior to the time required to Amend the

Complaint to allow Plaintiff opportunity to parse out the proper

parties.”   (ECF No. 62, at 4) (citing ECF No. 59, ¶ 87 n.1).          It

points out that this “ad hominem accusation” is not supported by

“any specific discovery request” and “by no reference to any

specific claimed failure of discovery.”       (ECF No. 62, at 4).

     Arch Insurance’s reference to a “single enterprise” invokes

an arguably misplaced theory here.         The doctrine is most often

invoked in jurisdictional disputes where a party attempts to

attribute a subsidiary’s contacts to a parent corporation, which

is not the case here.    Osiris Therapeutics, Inc. v. MiMedx Group,

Inc., No. CCB-18-950, 2018 WL 6573099 at *3 (D.Md. Decem. 13,

2018); see also Bailey v. Atl. Auto. Corp., 992 F.Supp.2d 560, 568

(D.Md. 2014).   The term of art has also been invoked in specific

statutory contexts.    See, e.g., Brock v. Hamad, F.2d 804, 806 (4th

Cir. 1989) (describing the FLSA’s three-part test to determine a

“single enterprise” focusing on whether businesses had “unified

operations or common control” and “for a common business purpose”).

Nonetheless, its inquiry is “comparable to the corporate law

question of piercing the corporate veil.”          Id. (citing Goodyear

Dunlop Tires Ops., 564 U.S. 915, 930 (2011)).              “Piercing the



                                    9
      Case 1:19-cv-01167-DKC Document 70 Filed 10/02/20 Page 10 of 10



corporate veil under Maryland law is a high bar.”             Osiris, No.

CCB-18-950 at *3.

      The exact role, if any, of these additional Rooflifters

entities remains unclear, and leave to add them will be denied.

If, at some future date, Arch Insurance develops information that

any should be added, or substituted, for the current Rooflifters

defendants, it may again seek leave.        Because they all appear to

share addresses and officers, there will be no prejudice if they

are added later.    It is unnecessary to complicate the pleadings.

IV.   Conclusion

      For the foregoing reasons, the motion for leave to amend will

be granted in part and denied in part.         Leave will be granted to

add   Rooflifters   Canada   Limited,    Industrial    Roof   Engineering

Solutions and Mr. Jacob, P.E., PQS.         Leave will be denied as to

the remaining Rooflifters entities.       A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    10
